UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6746


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARIUS DONNELL FREEMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Robert J. Conrad, Jr., District Judge. (5:13-cr-00080-RJC-DSC-1; 5:18-cv-
00013-RJC)


Submitted: October 18, 2018                                   Decided: October 23, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Darius Donnell Freeman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darius Donnell Freeman seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). “Ordinarily, a district court order is not final until it has resolved all claims

as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation

marks omitted). “[I]f it appears from the record that the district court has not adjudicated

all of the issues in a case, then there is no final order.” Id. (applying rule to habeas cases);

Fed. R. Civ. P. 15(a)(1)(A) (permitting party to amend complaint once as matter of right

before responsive pleading is served).

       Upon review of the record, we conclude that the district court did not rule on

Freeman’s motion for leave to amend his § 2255 motion, which was docketed in his civil

case, No. 5:18-cv-00013-RJC, prior to the entry of the district court’s order denying § 2255

relief. Thus, the order Freeman seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Porter, 803 F.3d at 696.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court to consider Freeman’s motion for leave to amend. We deny Freeman’s

motion for a certificate of appealability as unnecessary. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             DISMISSED AND REMANDED

                                               2